 1
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10             CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
11
12 MARK BOYKIN,                     )     Case No. CV 18-02417-AS
                                    )
13                  Plaintiff,      )         JUDGMENT
                                    )
14        v.                        )
                                    )
15   NANCY A. BERRYHILL,            )
     Acting Commissioner of the     )
16   Social Security Administration,)
                                    )
17                  Defendant.      )
                                    )
18
19       IT IS ADJUDGED that this action is DISMISSED with prejudice.
20
21 Dated: March 26, 2019
22
                                                    /s/
23                                              ALKA SAGAR
24                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28
